Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus to present at the CIBC World Markets 2010 Whistler Institutional Investor Conference CALGARY, Jan. 20 /CNW/ - Enerplus Resources Fund ("Enerplus") (TSX - ERF.un, NYSE - ERF) is pleased to announce that Mr. Ian C. Dundas, Senior Vice President, Business Development, will provide an update on the Fund's activities via a presentation at the CIBC World Markets 2010 Whistler Institutional Investor Conference on Thursday, January 21, 2010 at 2:40 p.m.
